SULLIVAN, J.
1. United States courts are given exclusive jurisdiction in suits for infringements of letters patent, either in law or equity.
2. Where issues raised in action for patent infringement do not involve validity of patent right, they are within jurisdiction of state courts.
3. Foundation of action for unfair competition may consist of conduct by defendant of such persistent and continuous nature as has resulted in damage to plaintiff in production and sale of its wares.
4. Malicious acts by way of litigation in courts, not founded on good faith but to harass and injure rival producing and selling same commodity, may authorize recovery as for unfair competition.
5. “Unfair competition” is conduct of trade or business in such manner that there is express or implied representation that goods or business of one man are goods or business of another.
(Levine, PJ., and Vickery, J., concur.)
For reference of full opinion, see Omnibus Index, last page, this issue.